        Case 2:16-cr-00130-ER Document 832 Filed 03/04/21 Page 1 of 9



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,          :     CRIMINAL ACTION
                                   :     NO. 16-cr-130-2
     v.                            :
                                   :
WHEELER NEFF                       :


                           M E M O R A N D U M


EDUARDO C. ROBRENO, J.                               March 3, 2021


I.   Introduction

     Wheeler Neff (“Defendant”) moves for compassionate release

in light of the COVID-19 pandemic. For the reasons that follow,

the motion will be denied.

     On November 27, 2017, after a ten-week trial, Defendant was

convicted of violating RICO, conspiracy to commit wire fraud,

and wire fraud in connection with fraudulent payday lending

schemes. On May 25, 2018, Defendant was sentenced to eight years

in prison (with a projected release date of May 1, 2025).

Defendant has served nearly three years of his eight-year

sentence.

     Defendant is a 72-year-old male who suffers from atrial

fibrillation, hypertension, atherosclerosis, cardiomyopathy, and

being overweight. 1 Based on the alleged extraordinary and



1     In his reply brief, Defendant also notes that he was diagnosed with
basal cell skin cancer in January 2020.
      Case 2:16-cr-00130-ER Document 832 Filed 03/04/21 Page 2 of 9



compelling reasons including these disorders and his age, and in

light of the COVID-19 pandemic, Defendant seeks immediate

release from incarceration.

II. Legal Authority

     Defendant seeks a reduction in his sentence to time served

with home confinement during supervised release pursuant to 18

U.S.C. § 3582(c)(1)(A), as amended by Section 603 of the First

Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (2018). The

Court cannot grant Defendant home confinement under 18 U.S.C. §

3582(c)(1)(A). As the Government notes, and as this Court has

ruled before, the Court has no authority to designate Defendant

to home confinement or review the BOP’s designation decision.

See 18 U.S.C. § 3621(b) (2018) (BOP’s designation decision is

not subject to judicial review); United States v. Torres, No.

18-cr-414, 2020 WL 3498156, at *5-6 (E.D. Pa. June 29, 2020).

However, the Government does not contest the Court’s authority

to review the instant motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, thus

the Court will rule on Defendant’s motion for a reduction in

sentence without considering home confinement as suggested

relief.

III. Discussion

     Following an inmate’s exhaustion of administrative remedies

within the Bureau of Prisons, a Court may “reduce [an inmate’s]


                                   2
        Case 2:16-cr-00130-ER Document 832 Filed 03/04/21 Page 3 of 9



term of imprisonment . . . after considering the factors set

forth in section 3553(a) to the extent that they are applicable,

if it finds that . . . extraordinary and compelling reasons

warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A); see

United States v. Rodriguez, 451 F. Supp. 3d 392, 394–95 (E.D.

Pa. 2020). Defendant has satisfied the statute’s exhaustion

requirements. See United States v. Harris, 812 F. App’x 106, 107

(3d Cir. 2020). 2 Thus, to prevail on his motion, the Court must:

(1) find both extraordinary and compelling reasons to warrant a

reduction and (2) consider the applicable 3553(a) sentencing

factors. See United States v. Andrews, 480 F. Supp.3d 669, 675

(2020).

     The statute does not define the terms “extraordinary and

compelling.” Although technically not applicable to this case, 3

prior to the enactment of the First Step Act, the Sentencing

Commission had issued a policy statement identifying

circumstances that constitute “extraordinary and compelling”


2     The Third Circuit noted that an inmate can file a motion for
compassionate release only after they have “fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility, whichever is
earlier.” Harris, 812 F. App’x at 107 (quoting 18 U.S.C. § 3582(c)(1)(A)). In
this case, Defendant submitted a request for compassionate release to the
Warden of FCI Fort Dix on November 5, 2020. Since that time, the Warden has
declined to act on his application.
3     The policy statement preceded the enactment of the First Step Act and
applies only to motions for compassionate release brought by the BOP.
However, although not binding, the policy statement can inform the judgment
of courts in determining whether compassionate release should be granted. See
Andrews, 480 F. Supp.3d at 683-84.


                                      3
      Case 2:16-cr-00130-ER Document 832 Filed 03/04/21 Page 4 of 9



reasons justifying compassionate release. See U.S.S.G. § 1B1.13

cmt. n.1(A)-(D). As many courts have noted, the Sentencing

Commission’s policy statements “provide[] helpful guidance” when

considering a motion for compassionate release. Rodriguez, 451

F. Supp.3d at 400, 406; see also Andrews, 480 F. Supp.3d at 677.

     The policy statement lists “three specific examples” and

also “provides a fourth ‘catchall’ provision.” Rodriguez, 451 F.

Supp.3d at 395. Relevant to this case is the specific example

listed in Note 1(A), which provides that extraordinary and

compelling reasons exist where a “defendant is . . . suffering

from a serious physical or medical condition . . . that

substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility

[extraordinary] and from which he or she is not expected to

recover [compelling].” U.S.S.G. § 1B1.13 cmt. n.1(A). The

Government concedes that Defendant is potentially at risk of an

adverse outcome from COVID-19 due to his age and “a variety of

heart ailments” and that he falls within the scope of Note 1(A)

of the policy statement.

     The Court will assume, for purposes of this motion and

without deciding, see United States v. Spivey, 471 F. Supp. 3d

621, 623 (E.D. Pa. 2020), that Defendant’s underlying health

conditions, including heart and arterial disease, and age

[extraordinary], from which he is not expected to recover


                                   4
        Case 2:16-cr-00130-ER Document 832 Filed 03/04/21 Page 5 of 9



[compelling], present sufficient reasons for compassionate

release in light of the COVID-19 pandemic. Although this is a

necessary part of the analysis, it is not sufficient.

     Once the Court determines that there are extraordinary and

compelling reasons for compassionate release, the Court must

consider the relevant section 3553(a) sentencing factors.

Although section 3553(a) “establishes factors to consider in

initially imposing a sentence, not every factor applies [in

every case].” Rodriguez, 451 F. Supp.3d at 406. The relevant

factors in this case are:

     (1) the nature and circumstances of the offense and
     the history and characteristics of the defendant;
     (2) the need for the sentence imposed—
          (A) to reflect the seriousness of the offense, to
     promote respect for the law, and to provide just
     punishment for the offense;
          (B) to afford adequate deterrence to criminal
     conduct; [and]
          (C) to protect the public from further crimes of
     the defendant.

18 U.S.C. § 3553(a) (2018).

     The first relevant factor is “the nature and circumstances

of the offense and the history and characteristics of the

defendant.” Id. § 3553(a)(1). For nearly a decade, Defendant,

who at the time of the offense was a practicing lawyer, helped

his payday lending 4 clients/co-conspirators profit from the



4     Payday loans are “short-term, high interest loans that are generally
due on the consumer’s next payday after the loan is taken out. The annual
percentage rate of these loans is usually very high – i.e., 390% or more.”


                                      5
        Case 2:16-cr-00130-ER Document 832 Filed 03/04/21 Page 6 of 9



financial distress of hundreds of people, many of whom are among

our most economically vulnerable citizens. Defendant helped

garner millions of dollars from victims through illegal usurious

interest rates on payday loans.

      The second applicable factor is the need for the imposed

sentence to “reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the

offense.” See 18 U.S.C. § 3553(a)(2)(A). Defendant has served

only three years, which is less than half of the original

sentence imposed. 5 Given the seriousness of the offenses of

conviction, Defendant’s release, with less than fifty percent of

his sentence served, would not reflect the seriousness of the

offenses, promote respect for the law, or provide just

punishment for the offenses.

      The third relevant factor is the need for the imposed

sentence to “afford adequate deterrence to criminal conduct.”

Id. § 3553(a)(2)(B). A lengthy sentence is necessary here. This

is because in cases involving white collar crimes, such as this

one, a sophisticated individual’s understanding of the

likelihood of apprehension and length of punishment is an




https://www.ftc.gov/news-events/media-resources/consumer-finance/payday-
lending (last visited March 3, 2021).
5     The Court notes that it previously showed leniency at sentencing.
Defendant’s guideline range was 121 to 151 months. The Court granted
Defendant a downward variance resulting in a sentence of 96 months.


                                      6
      Case 2:16-cr-00130-ER Document 832 Filed 03/04/21 Page 7 of 9



important component of a putative offender’s calculus on whether

to commit the crimes. See United States v. Martin, 455 F.3d

1227, 1240 (11th Cir. 2006) (“Defendants in white collar crimes

often calculate the financial gain and risk of loss, and white

collar crime therefore can be affected and reduced with serious

punishment.”); see also United States v. Edwards, 595 F.3d 1004,

1021 (9th Cir. 2010) (Bea, J., concurring in part and dissenting

in part) (noting that the ability of a white-collar criminal to

foresee the upside of his crime “extends also to the possible

downside of his fraud: apprehension, conviction, and punishment.

. . . It is precisely at this point-when the thief of above-

average education and wit is deciding whether to do the deed-

that reflection on probable prison time-general deterrence-can

have an effect”).

     The final applicable factor is the need for the imposed

sentence to “protect the public from further crimes of the

defendant.” Id. § 3553(a)(2)(C). It is true that Defendant’s

conduct at FCI Fort Dix, including having no disciplinary

infractions and serving as the senior GED tutor in the English-

speaking GED program, tends to show rehabilitation. However,

while Defendant now claims remorse for his crimes, he repeatedly

perjured himself during trial and has not officially accepted

any responsibility for his crimes. Given these factors along

with the sophistication of the crimes, the Court concludes that


                                   7
      Case 2:16-cr-00130-ER Document 832 Filed 03/04/21 Page 8 of 9



Defendant poses some risk to the public (particularly the

financially vulnerable) by virtue of his potential to aid in new

fraudulent schemes upon release.

     Prior similar decisions of this Court and the Third Circuit

are consistent with this Court’s analysis. See, e.g., United

States v. Pawlowski, 967 F.3d 327 (3d Cir. 2020) (finding that

defendant had extraordinary and compelling reasons for a

reduction, but the district court did not abuse its discretion

in concluding that release after serving 19 out of a 180-month

sentence for public corruption is not warranted under the

3553(a) factors, and the district court properly relied on

factors such as the limited time served and the seriousness of

the crime); United States v. Shulick, No. 16-cr-428, 2020 WL

3250584 (E.D. Pa. June 16, 2020) (finding that regardless of the

defendant’s asthma, release was not warranted after only serving

19 out of a 60-month sentence for significant fraud); United

States v. Tartaglione, No. 15-cr-491 2020 WL 3969778 (E.D. Pa.

July 14, 2020) (finding that release was not warranted after

only serving two years of an 82-month sentence for committing a

$2 million fraud against a public health clinic).

     Thus, even considering evidence of Defendant’s

rehabilitation, his lack of criminal history, the absence of

violence in connection with the crimes of conviction, and the




                                   8
        Case 2:16-cr-00130-ER Document 832 Filed 03/04/21 Page 9 of 9



risk that he could contract Covid-19, 6 the Court finds that the

section 3553(a) factors do not warrant compassionate release.

     IV. Conclusion

     For the reasons set forth above, the Court will exercise

its discretion and deny Defendant’s motion. An appropriate order

follows.




6     Defendant is currently housed at FCI Fort Dix where nearly 1,100
inmates, about half of the inmate population, have been infected with COVID-
19, one of which has died. See ECF No. 807-1 (letter from the congressional
delegation of New Jersey to the Inspector General); ECF No. 819-1 (inmate
death release from the BOP).


                                      9
